Citation Nr: 1752738	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  05-24 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and the RO in St. Petersburg, Florida, after the case was transferred there.

The Veteran attended a June 2010 Travel Board hearing before a Veterans Law Judge (VLJ).  Following notice of that Judge's retirement, the Veteran elected to have a new hearing before a new VLJ.  See 38 U.S.C.A. § 7107(c) (2014).  In July 2012, the Veteran testified before the undersigned VLJ, and a transcript of the testimony has been associated with the record. 

The issue of entitlement to service connection for a left knee disability was previously denied by the Board in April 2015.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which resulted in a February 2016 Joint Motion for Partial Remand (JMPR).  The issue was then returned to the Board, and in March 2016, the Board remanded the issue for further development, together with a claim of entitlement to a total disability rating based on individual unemployability (TDIU) which the Board found to have been raised by the record.  After the completion of the development directed in the Board's March 2016 remand, both issues are now before the Board again.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran does not have a left knee disability that was caused by or incurred during his active duty service or that was caused or aggravated by his service-connected right knee disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1116, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).
II.  Evaluation of the Evidence

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible, as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza, 7 Vet. App. 498, 511-12.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

III.  Service Connection for Left Knee Disability

The Veteran claims entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The law also provides that, where a veteran served ninety days or more of active military service and arthritis becomes manifest to a degree of 10 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran's service records do not disclose the assessment of any left knee injury or disability, but rather injury to the right knee.  At separation the Veteran denied any history of arthritis, rheumatism, bursitis, "trick" or locked knee, as well as any bone, joint or other deformity.  Lower extremities were normal on clinical evaluation and the musculoskeletal system was otherwise normal.  See June 1976 Reports of Medical History and Examination.  Otherwise, the evidence does not indicate that a left knee disability was incurred or is otherwise attributable to service.  Volumes of medical records have been obtained; however, none of them are dated within or contemporaneous to the first post-service year.  Nor do they otherwise attribute any disability of the left knee to service.  Thus, service connection is not warranted on either direct or presumptive bases.  Gilbert, supra.

Seemingly acknowledging as much, the Veteran contends, rather, that the right knee disability caused him to bear a disproportionate amount of weight on the left knee, resulting in either the development or aggravation of a left knee disability.  He also believes that his antalgic gait was related to the right knee, and also resulted or aggravated a left knee disability. 

As noted, the Veteran's service records document that he injured his right knee in service.  However, there is an absence of clinical evidence following service until 1999.  This evidence relates primarily, however, to an initial complaint of right knee pain and a meniscal tear treated with arthroscopic surgery.  Nevertheless, the Board notes that an April 1999 radiology report from the Salisbury VA Medical Center (VAMC) documents that both knees demonstrated changes consistent with osteoarthritis, although these changes were more pronounced in the right knee.  No reason, however, was given for the discrepancy.

VA records dated in February 2000 reveal a complaint of left knee pain with recent onset.  The Veteran complained of soreness in the knee as he tried to shift his weight to the left side over the past several days.  The Veteran was observed walking with a limp post-operatively, and was treated with physical therapy.  

VA records further reveal an assessment of a posteromedial and posterolateral meniscal tear, with considerable amount of joint effusion in the left knee.  See October 2002 MRI report.  Subsequent records show that the Veteran was surgically treated for a tear of the lateral meniscus in this knee.  VA records thereafter are replete with treatment of osteoarthritis, meniscal injury, and ultimately show replacement of the left knee.  

In March 2008 and August 2009, the Veteran was afforded VA examinations to address the matter.  However, in each case, the conducting examiner did not offer an opinion, concluding that it would be speculative to do so based upon a lack of medical evidence in the literature and no consensus opinion on the matter.  

In November 2012, the Board sought a medical opinion through the Veterans Health Administration (VHA) concerning the Veteran's claim for secondary service connection.  In December 2012, a VHA doctor offered a medical opinion in response to the Board's request.  He offered negative opinions on causation.  He explained that there was no evidence of acute injury to the left knee due to giving way of the right knee, as well as a history of arthritis.  He found no evidence of progressive symptoms due to an altered gait.  He explained that the Veteran's post-service occupation as a mechanic involved, kneeling, squatting, and heavy lifting, all of which may cause a torn meniscus/or aggravate a pre-existing condition.  He found that each knee developed arthritis independently, which was well-recognized orthopedically.  He stated that arthritis was not due to bearing more weight on the left knee due to right knee arthritis and instability.

In August 2013, the Veteran had a total left knee replacement.  Prior to the surgery the diagnoses included degenerative arthritis of the left knee, with a history of a torn lateral meniscus, with meniscectomy, in 2002.  

In December 2013, the Board returned the initial VHA opinion for clarification.  As that doctor had retired, a second VHA doctor provided an opinion.  A review of the opinion reflects that the second VHA doctor found that the Veteran's left knee condition was not at least as likely as not caused, aggravated by or otherwise related to his right knee disability.  This second examiner indicated that he agreed with and based his conclusion on the first VHA doctor's opinion that the left knee arthritis was not due to bearing more weight on the left knee as a result of the right knee instability and arthritis, and that it had developed independently from the right knee.

Notably of record at the time of the second VHA opinion was an orthopedic surgery outpatient note from Dr. B. dated in January 2014, reflecting that "increased weight-bearing and usage of the knee is more than likely related to his knee issues."  This is the extent of the note, however.

After the Board's March 2016 remand of this issue, the Veteran was afforded yet another VA examination for purposes of determining the etiology of his left knee condition, in August 2007.  The examiner determined that it was "less likely as not" that there was a causal/aggravation relationship between the knee conditions.  The examiner noted that there was some controversy that one-sided knee degenerative joint disease can cause or aggravate the other knee, but that was still considered speculative, and no definitive studies existed that supported such an opinion.

The Veteran urges that the claim should be granted on the basis of his own testimony and Dr. B's note.  The Veteran seeks to discount the probative value of the VHA and March 2016 VA examination opinions, and takes issue with the VHA physicians' conclusions that his left knee disability is more likely due to his history of employment as a mechanic.  The Veteran notes that there are no clinical records reflecting on-the-job or worker's compensation knee problems.  

The Board acknowledges that the Veteran believes that his service-connected right knee resulted in the development or aggravation of his left knee disability.  He is certainly competent to relate his lay observations of pain, instability, lack of endurance, etc., and the Board acknowledges the complaints of pain in the knee following the Veteran's 1999 arthroscopic treatment of the right knee and increased weight bearing.  However, the matter of the etiology and any aggravation of his left knee disability is ultimately one of obvious medical complexity beyond the purview of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

It is salient to the Board that in 1999 a VA radiology report reflected that degenerative changes were more substantial in the right knee, as compared to the left.  However, in 2002 MRI of the left knee showed a meniscal tear in the left knee.  VA records thereafter document continued bilateral knee arthritis, and that the Veteran has now had both knees replaced.  

More importantly, the VHA expert opinions and the VA examination opinions, collectively indicate that the right knee neither caused nor aggravated the left knee disability.  The opinions explain that the osteoarthritis in each of the Veteran's knees developed independently from each other, and that this phenomenon is well-recognized orthopedically.  Each expert found no evidence of any acute injury to the left knee on account of the service-connected right knee.  The VHA physicians' opinions note that the Veteran's post-service history of laboring as a mechanic likely involved bending, stooping and squatting, and was a factor in the development of osteoarthritis in the knees.  Along these lines, the Board acknowledges that the Veteran relates that he made no complaints regarding the knees while working, and filed no worker's compensation claims.  However, the examiner's conclusion is not inconsistent with his employment.

The Board acknowledges Dr. B.'s opinion, which is favorable on its face.  However, Dr. B.'s opinion contains no rationale and is conclusory in nature.  It does not appear to be based upon a full review of the record.  Contrastingly, the VHA and VA examination opinions were based upon a full review of the record and provide a compelling rationale for their conclusion.  Each notably indicates that standard orthopedic practice indicates that osteoarthritis develops independently in joints.  The Board thus finds that Dr. B.'s opinion is lacking in probative value, and is substantially outweighed by the VHA and VA examination opinions, none of which found that the Veteran's left knee condition was caused or aggravated by his right knee disability.  The Board may appropriately favor the opinion of one competent medical authority over another, provided that an explanation is given.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In summary, the preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left knee disability, to include as secondary to service connected right knee disabilities, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As explained in the Board's March 2016 remand of the issue of entitlement to a total disability rating based on individual unemployability (TDIU), the issue was raised by the record after the Veteran made statements indicating that he has been unemployed for years due to his service-connected right knee disability.  See, e.g., Transcript of Travel Board Hearing dated in January 2009; Transcript of Travel Board Hearing dated in July 2012.

The Board noted in that remand that rating decisions have periodically assigned the Veteran 100 percent temporary total evaluations for the right knee disability based on a need for convalescence under 38 C.F.R. § 4.30.  The most recent rating decision of record, from May 2016, provides a full accounting of these periods.  At other relevant times, he has had ratings that amounted to no more than a combined 30 percent for his right knee disability.

The current 30 percent combined evaluation does not meet the criteria for initial consideration for TDIU under 38 C.F.R. § 4.16(a).  Here, however, the stark frequency of the periods of surgical treatment for the right knee signify to the Board that this is an appropriate case for extraschedular consideration under 38 C.F.R. § 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.1 (b) in the first instance because that regulation requires that the AOJ/RO first submit the claim to the Director, Compensation Service for extraschedular consideration.  Here, the Board finds that referral to the Director, Compensation Service for extraschedular consideration is warranted for this Veteran's claim of entitlement to a TDIU because the record reflects that he has spent a significant amount of time hospitalized and undergoing surgery in relation to his right knee.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must refer the matter of entitlement to a TDIU on an extraschedular basis to the Director, Compensation Service for a determination as to whether the Veteran is entitled to assignment of a TDIU under the provisions of 38 C.F.R. § 4.16 (b).  The Board directs the reviewer's attention to the May 2016 rating decision, setting forth (in the coded rating section) the significant frequency with which temporary total ratings have been assigned for the right knee disability.  All associated documentation must be added to the claims file.

2.  Thereafter, if the benefit sought on appeal remains denied, the AOJ should readjudicate the matter, issue the Veteran and his representative a Supplemental Statement of the Case, and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


